Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is drawn to a non-transient computer readable medium having stored thereon a computer program, where the computer readable medium can be transitory, i.e., is not explicitly limited as disclosed as only being non-transitory computer readable media; therefore, fail(s) to fall within a statutory category of invention.  Applicant should note that adding "non-transitory" to the claim to limit a claimed computer readable medium to being statutory would be acceptable.
A claim directed to a computer readable medium having stored thereon a computer program is non-statutory, where the computer readable medium can be a signal, a carrier wave, or a data structure, per se, which are non-statutory as noted, infra.
A claim directed to a signal, a carrier wave, or a data structure, per se, is non-statutory because it is not:
A process, or
A machine, or
A manufacture, or
A composition of matter.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a vehicle control device, comprising: a user-candidate-face-image acquiring unit that acquires a user-candidate-face-image from a surrounding image of a vehicle, the user-candidate-face-image being a face image of a user candidate of the vehicle, the user candidate of the vehicle being present in surroundings of the vehicle, the surrounding image of the vehicle being taken by a camera provided in the vehicle; an unregistered-user-getting-on recognizing unit that recognizes that an unregistered user gets on the vehicle, the unregistered user not being registered as a user for the vehicle; an unregistered-user-face-image acquiring unit that acquires an unregistered-user-face-image when the unregistered-user-getting-on recognizing unit recognizes that the unregistered user gets on the vehicle, the unregistered-user-face-image being a face image of the unregistered user; and a vehicle entry control unit that sets the vehicle to a first entry-enabled-state when a matching degree between the user-candidate-face-image and the unregistered-user-face-image is equal to or higher than a first determination level, after the unregistered-user-getting-on recognizing unit recognizes that the unregistered user gets on the vehicle until a predetermined time elapses, the user-candidate-face-image being acquired by the user-candidate-face-image acquiring unit.
Regarding claim 9, the prior art fails to disclose or fairly suggest a vehicle control method executed by a computer, the method comprising: a user-candidate-face-image acquiring step that a vehicle entry control step that sets the vehicle to a first entry-enabled-state when a matching degree between the user-candidate-face-image and the unregistered-user-face-image is equal to or higher than a first determination level, after the unregistered-user-getting-on recognizing step recognizes that the unregistered user gets on the vehicle until a predetermined time elapses, the user-candidate-face-image being acquired by the user-candidate-face-image acquiring step.
Dependent claims 2-8 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687